Per Curiam,
Payment of the compensation awarded to the appellee for the death of her husband is resisted by the appellant on the ground that at the time of his death he was in its employ in connection with its interstate commerce business. The burden was upon it to show this before the referee: Hench v. Penna. R. R., 246 Pa. 1; Murray v. Pittsburgh, C., C. & St. L. R. R., 263 Pa. 398. Upon the facts as found by the referee he held that the appellant had not met the burden which was upon it. This was reversed by the compensation board, and its action was subsequently reversed by the court below in affirming the award of the referee. The judgment is affirmed on the following from the opinion of the court below directing it to be entered on the award of the referee, for we can say nothing more: “Prom the findings of the referee we are unable to determine whether the deceased at the time of his injury was engaged in flagging the crossing for the passage of the train engaged in interstate com*125merce, or for tlie passage of the engine engaged exclusively in intrastate commerce.”
Judgment affirmed.